Pinnacle Airlines Corp. 1689 Nonconnah Boulevard, Suite 111 Memphis, TN 38132 July 9, 2008 VIA FEDEX AND EDGAR Ms. Linda Cvrkel Securities and Exchange Commission 100 F Street, N.E. Washington, D.C. 20549 Re: Pinnacle Airlines Corp. Form 10-K for the year ended December 31, 2007 File Date: March 17, 2008 Dear Ms. Cvrkel: This letter responds to comments of the Staff (the "Staff") of the Securities and Exchange Commission (the "Commission") contained in the letters from the Staff dated May 1, 2008 and June 5, 2008, regarding the above-referenced Form 10-K of Pinnacle Airlines Corp. (the "Company" or "Registrant"). The Company acknowledges: · the Company is responsible for the adequacy and accuracy of the disclosure in the subject filings; · Staff comments or changes to disclosure to Staff comments do not foreclose the Commission from taking action with respect to the subject filings; and · the Company may not assert Staff comments as a defense in any proceeding initiated by the Commission or any person under the laws of the United States. For your convenience, we have included the Staff's comments in italics before each of the Company's responses. References in this letter to "we," "our" or "us" mean the Company or its advisors, as the context may require. Page references in our responses below correspond to the page numbers in Form 10-K, as applicable. 1 Annual Report on Form 10-K for the Year Ended December 31, 2007 Management’s Discussion and Analysis of Financial Condition and Results of Operations, page 25 Consolidated Results of Operations, page 33 2007 Compared to 2006, page 33 Nonoperating Expense, page 34 1. We note your response to our prior comment 3, however, we do not agree with your conclusion that the $4.1 million loss on the sale of the Northwest bankruptcy claim should be recorded as a nonoperating loss.As receivables from debtors, regardless of bankruptcy, are not securities under SFAS 115, it is unclear why you chose to account for the loss from the claim as nonoperating considering that all other amounts related to the Northwest bankruptcy are part of your operations in the consolidated statement of earnings.We continue to believe that the bankruptcy claim arose as a result of your normal operations under the ASA with Northwest, and therefore continue to believe that any gain or loss on its sale or disposition should be reflected in operating income consistent with the other provisions for losses and decreases of provisions for losses associated with the Northwest and Mesaba bankruptcy filings.Please confirm that you will revise your classification in future filings so that it is included as a component of income from operations. Response: We understand the nature of your question and the sensitivity of operating versus nonoperating classifications.As we discussed during our phone call on
